                                      UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF IOWA
                                              110 E. Court Avenue, Suite 300
                                               Des Moines, Iowa 50309−2044
                                                  www.iasb.uscourts.gov

In the Matter of:                                            Case No. 19−01067−lmj7
Steven A Grace

Debtor(s)

         NOTICE OF REQUIREMENT TO FILE A STATEMENT OF COMPLETION OF COURSE
                  IN PERSONAL FINANCIAL MANAGEMENT (Official Form 423)

   Notice is hereby given that, subject to limited exceptions, a debtor must complete an instructional course in
personal financial management in order to receive a discharge under chapter 7 (11 U.S.C. section 727(a)(11)).
Pursuant to Rule 1007(b)(7) of the Rules of Bankruptcy Procedure, the debtor(s) must complete and file Debtor's
Certification of Completion of Instructional Course Concerning Personal Financial Management (Official Form
423)* as described in 11 U.S.C. Section 111.
   Debtor(s) and/or debtor(s)' attorney is/are hereby notified that Official Form 423 and/or the Certificate of Debtor
Education must be filed before a discharge can be entered. Debtor(s) and/or debtor(s)' attorney is/are hereby notified
that the debtor(s) or an approved financial management provider must file Official Form 423 and/or the Certificate of
Debtor Education within 60 days after the first date set for the meeting of creditors under Section 341. Failure to file
Official Form 423 and/or the Certificate of Debtor Education will result in the case being closed without an entry of
discharge. If the debtor(s) subsequently file(s) a Motion to Reopen the Case to allow for the filing of Official Form
423 and/or the Certificate of Debtor Education, the debtor(s) must pay the full reopening fee due for filing the
motion.




Date: 7/7/19
                                                                    Megan R. Weiss
                                                                    Acting Clerk, U.S. Bankruptcy Court

*NOTE: Official Form 423 (Debtor's Certification of Completion of Instructional Course Concerning Personal
Financial Management) must be filed in all individual chapter 7 cases even if the debtor(s) is/are incapacitated or
disabled as those terms are defined in the 11 U.S.C. section 109(h) or the debtor(s) is/are on active military duty in a
military combat zone. See Rule 1007(b)(7).

Official Form 423 may be found at www.uscourts.gov. Go to Bankruptcy Forms.

Parties Served: Interested Parties
